DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1 and 10-13 in the reply filed on Oct. 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “impregnated with resin.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “impregnated with a resin.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoltman et al. (US 4810167) (“Spoltman”), in view of Roach (US 2011/0054850 A1).
With respect to claim 1, Spoltman discloses a composite blade comprising laid up composite layers in which reinforced fibers are impregnated with a resin (abstr., col. 1, lines 34-40, 57-61), wherein the composite layers are laid up in a blade thickness direction that is a direction connecting a suction side and a pressure side of the composite blade, the composite blade including a thick part that has a surface area from a surface of the thick part to a predetermined depth in the blade thickness direction – area corresponding to element 52, and a deep layer area at a depth greater than the 
Regarding claim 10, Spoltman and Roach teach the blade of claim 1.  Spoltman discloses a blade wherein in a plane direction including a blade width direction that is a direction connecting a leading edge side and a trailing edge side of the blade and a blade length direction that is a direction connecting a blade tip side and a blade root side of the blade, an area of the composite layers in the surface layer area is larger than an area of the composite layers in the deep layer area (Figs.  6 and 7).
As to claim 11, Spoltman and Roach teach the blade of claim 1.  Spoltman discloses a thin part that is thinner than the thick part and is devoid of the deep layer area – the area where outer and inner plies 52 connect (Figs. 6 and 7) has been interpreted as corresponding to the thin part recited in the claim.

Claims 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach (US 2011/0054850 A1), in view of Spoltman et al. (US4810167) (“Spoltman”).
With respect to claim 1, Roach discloses a composite blade comprising laid up composite layers comprising reinforced fibers (abstr., 0017), wherein the composite layers are laid up in a blade thickness direction that is a direction connecting a suction side and a pressure side of the composite blade, the composite blade including a thick part that has a surface area from a surface of the thick part to a predetermined depth in the blade thickness direction – e.g. area corresponding to plies 40 and 100, and a deep layer area at a depth greater than the predetermined depth from the surface in the blade thickness direction – area corresponding to plies 60 and 80; 120 and 140 (0012, Fig. 2).  Regarding a median value in a predetermined range of thicknesses of each composite layer in the surface layer area being smaller than a median value in a predetermined range of thicknesses of each composite layer in the deep layer area, Roach discloses a composite blade comprising composite plies (abstr., 0004, 0011-0014), wherein the ply thickness is determined according to perceived needs of the blade, such as strength, weight, longevity and vibration resistance (0019).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize a median value of thicknesses of each composite layer in the surface layer area and in each composite layer in the deep layer area depending on the desired properties of the blade.  Roach does not specify explicitly that the reinforced fibers are impregnated with a resin.
Spoltman discloses a composite blade comprising laid up composite layers in which reinforced fibers are impregnated with a resin (abstr., col. 1, lines 34-40, 57-61).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composite layers of Roach of reinforced fibers reinforced with a resin, as it is known in the art of composite blades to form composite layers of reinforced fibers impregnated with a resin.
Regarding claim 12, Roach and Spoltman teach the blade of claim 1.  In the blade of Roach and Spoltman the composite layers include resin, as discussed above with respect to claim 1.  Roach discloses blade part on the suction side and a blade part on the pressure side (0012-0014, Fig. 2), wherein the blade part on the suction side and the blade part on the pressure side are bonded at a neutral surface – the plies are laid up in a mold (0012-0014), which implies the blade parts a bonded at neutral surfaces as edges of the plies are trimmed at boundary lines (0014, Fig. 2).  Roach discloses the blade part on the suction side has, in the blade thickness direction, a suction side surface layer area from a surface on the suction side to the predetermined depth – corresponding to ply 40  - and a suction-side deep layer area at a depth larger than the predetermined depth from the surface on the suction side in the blade thickness direction – corresponding to ply 80, and the blade part on the pressure side has, in the blade thickness direction, a pressure-side surface layer area from a surface on the pressure side to the predetermined depth – corresponding to ply 100, and a pressure-side deep layer area at a depth larger than the predetermined depth from the surface on the pressure side in the blade thickness direction - corresponding to ply 140 (0012-0014, Fig. 2).
As to claim 13, Roach and Spoltman teach the blade of claim 12.  Roach discloses that an end part of the composite blade in a blade width direction that is a direction connecting a leading edge side and a trailing edge side of the composite blade is composed of the suction-side surface layer area and the pressure-side surface layer area – implied from Fig. 2, and end parts of the composite layers in the blade width direction in the suction-side surface layer area and end parts of the composite layers in the blade width direction in the pressure-side surface layer area are alternatingly provided in contact with neutral surface-side surfaces of composite layers in the other surface layer area  (0012, 0014, Fig. 2).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783